Citation Nr: 1607091	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus and/or service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2012, March 2014 and October 2014 decisions, the Board remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's peripheral vascular disease of the bilateral lower extremities did not manifest during or as a result of military service; and is not causally related to his service-connected diabetes mellitus type II and/or service-connected coronary artery disease.  


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in October 2003, prior to the initial rating decision.  The Board notes that the Veteran was not provided notice, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  However, as the Veteran's claim is being denied in this decision, there is no prejudice to the Veteran under the notice requirements of Dingess.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in May 2012 and an addendum opinion in April 2014.  The Board finds that, when taken together, the opinions are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the RO has substantially complied with the April 2012, March 2014 and October 2014 remand directives which included obtaining outstanding VA treatment records, requesting the Veteran's Social Security Administration records, and affording the Veteran a VA examination and an addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his peripheral vascular disease of the bilateral lower extremities is related to his in-service herbicide exposure, his service-connected diabetes mellitus type II and/or his service-connected coronary artery disease.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of peripheral vascular disease of the bilateral lower extremities as evidenced by the May 2012 VA examination.

The Veteran's military personnel records show that the Veteran was stationed aboard the USS Durham.  The deck logs for the USS Durham show that the ship docked at the deep water piers in DaNang while the Veteran was serving aboard the ship.  The Veteran was granted entitlement to service connection for diabetes mellitus type II and coronary artery disease due to herbicide exposure in May 2004 and November 2011 rating decisions, respectively.  Thus, for purposes of this decision, in-service exposure to herbicides is conceded.  Therefore, the Veteran's claim turns on whether his currently diagnosed peripheral vascular disease of the bilateral lower extremities is related to his in-service herbicide exposure, or is secondary to his service-connected diabetes mellitus type II and/or his service-connected coronary artery disease.  

First, the Board notes that the Veteran's currently diagnosed peripheral vascular disease of the bilateral lower extremities is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of peripheral vascular disease of the bilateral lower extremities.  The Veteran's July 1970 separation report of medical examination shows that the Veteran's lower extremities and feet were noted as normal.  An October 1974 reenlistment report of medical examination for the Navy Reserves shows that the Veteran's lower extremities and feet were normal.  An October 1974 reenlistment report of medical history shows that the Veteran denied cramps in his legs, foot trouble and neuritis.  

Private treatment records dated November 2001 to August 2010 and VA treatment records dated October 2000 to April 2014 show that the Veteran was treated for peripheral vascular disease, diabetes, and coronary artery disease.  The records also reveal that the Veteran has, in relevant part, been treated for hypertension and hyperlipidemia.  The Veteran's VA active problems list shows that the Veteran has peripheral vascular disease status post surgical interventions, last done in September 2000.  

The Veteran was afforded a VA diabetes examination in March 2004.  The examiner noted that the Veteran was diagnosed with diabetes in July 2003.  The examiner also noted that the Veteran had a history of severe atherosclerotic disease, coronary artery disease, hyperlipidemia, hypertension, and peripheral vascular disease.  The Veteran reported that he quit tobacco usage in 1998.  The examiner noted that the Veteran's diagnosis of peripheral vascular disease preceded his diagnosis of type II diabetes.   
In an April 2005 statement, Dr. R.F. noted that he follows the Veteran for coronary artery disease, severe peripheral vascular disease and diabetes.  Dr. R.F. concluded, in relevant part, that the Veteran's peripheral vascular disease has been directly caused by his diabetes mellitus.  

In an August 2005 statement, Dr. R.F. noted that the Veteran's first surgery was in 1995.  Dr. R.F. concluded, in relevant part, that the Veteran's peripheral vascular disease was secondary to his diabetes.  

The Veteran was afforded a VA genitourinary examination in October 2008.  The examiner noted that the Veteran had peripheral vascular disease since 1999, coronary artery disease since 2001 and diabetes mellitus since September 2004.  The examiner also noted that the Veteran had hypertension since 1999 and hypercholesterolemia since 1999.  The examiner noted that the Veteran had peripheral vascular disease before he was diagnosed with diabetes.  The examiner also stated that the Veteran's "microalbumin has remained normal which is also suggestive that his diabetes is not the cause of his chronic kidney disease but his underlying peripheral vascular disease".  

The Veteran was afforded a VA heart examination in January 2010.  The examiner noted, in relevant part, that the Veteran has had peripheral vascular disease since 1995, diabetes mellitus since July 2004, and coronary artery disease since 2001.  The examiner also noted that the Veteran was diagnosed with hypertension in 1999 and hyperlipidemia in 1999.  The Veteran also reported that he had a one pack per day tobacco use history but stopped using tobacco products in 1998.  

In March 2012 the Veteran submitted an internet article entitled "Peripheral Artery Disease- Legs" that noted people with a history of diabetes, heart disease, hypertension, kidney disease, smoking, and a stroke are at a higher risk of developing peripheral artery disease.  

The Veteran was afforded a VA artery and vein conditions examination in May 2012.  The examiner noted that the Veteran was first diagnosed with peripheral vascular disease in September 1995 and coronary artery disease in 2001.  The examiner also noted that the Veteran was diagnosed with diabetes in July 2003.  The examiner concluded that it was less likely than not that the Veteran's peripheral vascular disease was first manifested in service or is otherwise related to military service.  The examiner noted that the Veteran's enlistment and separation examinations showed no complaints of a vascular or extremity condition.  The examiner noted that the Veteran's service treatment records showed no in-service treatment for peripheral artery disease.  The examiner noted that the service treatment records did show that the Veteran was treated for an acute right knee injury in February 1969, which was not vascular in nature.  The examiner also noted that the October 1974 Naval reserve enlistment examination did not show a complaint of a vascular or extremity condition.  

The examiner explained that occlusive disease in the peripheral arteries most commonly arises from atherosclerosis.  The examiner noted that the risk factors for peripheral arterial disease include smoking, hyperlipidemia, diabetes mellitus, and hyperviscosity of the blood.  The examiner explained the progression of atherosclerosis occurs gradually so by the time the patient is symptomatic the disease has been present for a long period of time.  The examiner explained that this indicates that when the diagnosis of peripheral artery disease was made in 1995, it had been present for a time.  

The examiner further explained that hypertension, diabetes mellitus, smoking and hyperlipidemia can damage the vascular endothelium.  The examiner explained that when the endothelial layer is damaged the result is a stimulation of a healing response that can "[lead]" to an atherosclerotic plaque.  The Veteran reported that he smoked tobacco cigarettes from 1958 to 1998.  The examiner also noted that the Veteran was diagnosed with hyperlipidemia in 1991 during an evaluation of xanthelasma, which are deposits of cholesterol around the eye.  The examiner also noted that he was diagnosed with hypertension at this time in 1991.  The examiner noted that the Veteran was given medication for the hyperlipidemia and hypertension in 1991 but the Veteran did not get them refilled when the prescription ran out and was not restarted on the medication until 1995.  

The examiner explained that since the peripheral artery disease clearly preceded the diabetes, it did not contribute to the condition.  The examiner also noted that the Veteran's claims file and verbal history did not show history or treatment for a vascular disease until the early 1990s and thus no nexus was established to connect an ongoing in-service condition, or the development of an in-service condition which was causative for the peripheral artery disease.  

The examiner concluded that it was therefore less than likely that the peripheral artery disease of the lower extremities was related to an in-service injury or condition related to military service.  The examiner concluded that the most likely etiology of the peripheral artery disease was the smoking history, hyperlipidemia and hypertension, with the most contributing factor being the smoking history.  The examiner cited internet articles entitled "Peripheral Vascular Disease", "The Unsung Perils of Peripheral Arterial Disease: Pathophysiology and Clinical Presentation of Peripheral Arterial Disease", and "High Blood Pressure".   

The examiner also concluded that it was less likely as not that the Veteran's peripheral vascular disease is proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes.  The examiner explained that as the peripheral vascular disease clearly preceded the diabetes condition, the diabetes was not a contributing factor in the development of the peripheral vascular disease.  The examiner again noted that the Veteran's peripheral vascular disease was more than likely related to his smoking history, hypertension, and hyperlipidemia.  

The examiner further explained that for there to be an aggravating condition for the peripheral vascular disease, there would have to be microvascular complications of the diabetic disease.  The examiner noted that the hemoglobin A1C test is a valuable measure of the overall effectiveness of blood glucose control over the previous three month period of time.  The examiner noted that the American Diabetes Association currently recommends an A1C goal of less than 7 percent while other groups, such as the American Association of Clinical Endocrinologists, recommend a goal of 6.5 percent.  The examiner noted that the Veteran's records shows that between 2004 and 2012 the highest hemoglobin was 7.1 percent in 2009, indicating a good control of the diabetes condition.  The examiner also noted that the records show no diabetes related retinopathy in February 2012 and diabetic microalbuminuria was not diagnosed until January 2010.  The examiner noted that without diabetic nephropathy or retinopathy, it was less likely that diabetic vascular disease is present.  The examiner noted the April 2005 and August 2005 letters from Dr. R.F.  The examiner explained that the letters do not provide a rationale for the statement and does not explain the onset of the peripheral vascular disease prior to the onset of diabetes.  The examiner also noted that the records reveal that the Veteran has not had any procedures since 2006.  The examiner concluded that it was therefore less likely than not that the peripheral artery disease was aggravated by the diabetes condition.  

The examiner also concluded that it was less likely than not that the peripheral vascular disease was proximately due to, the result of, or aggravated by the service-connected coronary artery disease.  The examiner explained that as the peripheral vascular disease clearly preceded the coronary artery disease, the coronary artery disease was not a contributing factor in the development of the peripheral vascular disease.  The examiner noted that the records show the Veteran also carries the diagnosis of ischemic cardiomyopathy or congestive heart failure and is not a candidate for coronary artery bypass grafting (CABG) surgery.  The examiner again noted that the peripheral vascular disease is more likely than not related to the Veteran's smoking history, hypertension, and hyperlipemia.  

The examiner also concluded that it was less likely than not that the peripheral vascular disease was aggravated by the coronary artery condition.  The examiner noted that the Veteran's claims file shows no diagnosis of arterial thrombosis or embolic phenomena occurring, as would be expected from an ischemic cardiomyopathic condition.  The examiner noted that the Veteran underwent enterectomies or bypass of atheromatous stenosis and no thrombectomy or embolectomy for removal of blood clot or emboli of blood clots was noted in the claims file.  The examiner also noted a March 2005 pathology report on the amputated right lower leg shows arterial occlusion secondary to atherosclerotic arterial occlusive disease and not secondary vascular occlusion by blood clot.  The examiner noted that the Veteran's records show that he has not had any surgical procedure since 2006.  The examiner concluded that it was therefore less likely than not peripheral vascular disease was aggravated but the service-connected coronary artery disease.  

In an April 2014 addendum opinion the examiner concluded that it was not at least as likely as not that the Veteran's peripheral vascular disease was related to his conceded Agent Orange exposure.  The examiner explained that the Veteran's service treatment records are silent on peripheral vascular disease and hypertensive disease.  The examiner again noted the enlistment and separation medical reports.  The examiner also noted that the May 2012 VA examination indicates the Veteran's peripheral artery disease was diagnosed in about 1995.  The examiner also noted that there was a history of hypertension and hyperlipidemia diagnosed and treated starting about 1991.  The examiner also noted that there was a 30 pack-year of smoking, which was stopped in about 1998.  

The examiner also noted that peripheral vascular disease is not a presumptive disease related to Agent Orange herbicide exposure.  The examiner noted that the Veterans and Agent Orange Update 2012 indicates there is inadequate or insufficient evidence to determine or suggest causality and association between peripheral artery disease and Agent Orange herbicide exposure.  The examiner also noted that the May 2012 examination indicates the peripheral artery disease, which was diagnosed in about 1995, was more than likely etiologically related to atherosclerosis secondary to the Veteran's long smoking history, hypertension, and hyperlipidemia.  The examiner cited internet  articles entitled "Agent Orange Conditions", "Veterans and Agent Orange: Update 2012", "Peripheral Vascular Disease", "The Unsung Perils of Peripheral Arterial Disease: Pathophysiology and Clinical Presentation of Peripheral Arterial Disease" and "High Blood Pressure".   

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's peripheral vascular disease of the bilateral extremities is related to his miliary service, or secondary to diabetes mellitus or coronary artery disease.   

The Board acknowledges the Veteran's assertion that peripheral vascular disease is related to his herbicide exposure and/or his service-connected diabetes and coronary artery disease.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and etiology of peripheral vascular disease, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of his peripheral vascular disease requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The question of causation and aggravation of peripheral vascular disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where peripheral vascular disease has multiple potential etiologies, expert testimony is necessary to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.  

Instead, the Board finds the May 2012 and April 2014 VA medical opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the May 2012 and April 2014 opinions were provided by a VA staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinion is also shown to have been based on a review of the Veteran's records and is accompanied by a very thorough and comprehensive explanation.  Additionally, the examiner acknowledged the Veteran's lay contentions and the other medical evidence of record in reaching the conclusions.  The Board acknowledges that the evidence of record provides different onset dates for the Veteran's disabilities; however, the Board finds that this does not change the underlying rationales of the VA opinions.  The Board thus finds that the May 2012 and April 2014 VA medical opinion is dispositive of the nexus question in this case.  
The Board acknowledges the April 2005 and August 2005 letters in which a private physician concluded that the Veteran's peripheral vascular disease was due to his service-connected diabetes.  However, the Board finds that the conclusion is speculative in nature as the physician failed to provide a rationale for the conclusions or reconcile the fact the Veteran's diabetes was diagnosed several years after his peripheral vascular disease.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board also acknowledges the October 2008 VA examination that concluded the Veteran's "microalbumin has remained normal which is also suggestive that his diabetes is not the cause of his chronic kidney disease but his underlying peripheral vascular disease".  However, the Board assigns no probative value to this statement because it is unclear what the examiner is concluding and the examiner did not reconcile the onset dates of the Veteran's diabetes and peripheral vascular disease.  

The Board also acknowledges the internet article submitted by the Veteran that noted people with a history of diabetes, heart disease, hypertension, kidney disease, smoking, and a stroke are at a higher risk of developing peripheral artery disease.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the article submitted by the Veteran falls into this general category.  Additionally, the Board finds that the article does not contradict or outweigh the probative May 2012 and April 2014 VA medical opinions, which reconcile this Veteran's specific circumstances and medical history with the information provided in the article regarding risk factors for peripheral vascular disease.  

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's peripheral vascular disease is not considered a chronic disease under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.  In any event, the most probative medical opinion evidence shows that the Veteran's peripheral vascular disease is not etiologically related to service, and there is no probative and persuasive evidence that shows the disease manifested within a year of the Veteran's discharge from service. 

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as due to herbicide exposure and/or secondary to service-connected diabetes mellitus and/or service-connected coronary artery disease is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


